            Case 1:21-mj-00407-RMM Document 7 Filed 05/04/21 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                       :
                                               :
       v.                                      :      Case Number: 21-MJ-407
                                               :
BRANDON JAMES WARE,                            :
                                               :
                                               :
                       Defendant.              :

                            GOVERNMENT’S MEMORANDUM
                         IN SUPPORT OF PRETRIAL DETENTION

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, hereby submits this Memorandum in support of its Motion for Pretrial

Detention of Defendant Brandon James WARE under 18 U.S.C. §§ 3142(f)(1)(A) because there

is no condition or combination of conditions that will reasonably assure the safety of any person

and the community. The defendant was taken into custody in Maryland on an arrest warrant issued

by this Court and has been charged by Criminal Complaint in the United States District Court for

the District of Columbia with one crime of violence: Receipt of Child Pornography, in violation

of Title 18 United States Code Section 2252(a)(2). WARE is also charged with Possession of Child

Pornography, in violation of 18 U.S.C. 2252(a)(4). An analysis of the factors set forth in 18 U.S.C.

3142 below leads to the conclusion that detention is appropriate.

                                  FACTUAL BACKGROUND

       During a Department of Homeland Security investigation into a website that sells child

pornography on the dark web, agents discovered that a cryptocurrency account linked to WARE was used

to purchase child pornography videos depicting prepubescent minor children. Based on that information,

on November 3, 2020, law enforcement executed a search warrant on WARE’s prior residence in Silver
          Case 1:21-mj-00407-RMM Document 7 Filed 05/04/21 Page 2 of 10



Spring, Maryland. Following the execution of the warrant, agents learned that WARE relocated to a

residence in Washington, D.C.

        On or about December 16, 2020, pursuant to a D.C. District Court search warrant related to a child

pornography investigation, law enforcement searched WARE’s residence located in Washington, D.C.

WARE was present at the time of the warrant execution. Law enforcement seized the following items from

WARE’s residence:

                Item 001: USB-C Card Reader w/ 32GB MicroSD Card

                Item 002: Black Western Digital External HDD w/ Cords

                Item 003: Black Apple iPad Mini

                Item 004: Asus Laptop, Model: 8265BGW

                Item 005: Apple iPhone



        Following the search warrant execution, WARE was advised of his Miranda warnings and waived

his Miranda rights. WARE identified his electronics as a cell phone, laptop, Sony PlayStation 4, and several

Apple iPads or tablets, and that he primarily uses his cell phone to access the internet. WARE said most of

his electronics would be located in his bedroom, which was located on the middle floor (2nd floor) of the

residence. During the interview, WARE identified his laptop as having a sticker of the Japanese anime

character “Domo” attached to it. Agents ultimately located an Asus Laptop, Model: 8265BGW (Item 004)

with a “Domo” sticker affixed to the front of it in a bedroom on the 2nd floor of the residence. The remaining

four (4) items seized from WARE were also located in this bedroom. Additionally, while conducting the

search of this bedroom, law enforcement personnel observed mail addressed to “Brandon WARE.” WARE

also provided agents with his cell phone number and email address.
             Case 1:21-mj-00407-RMM Document 7 Filed 05/04/21 Page 3 of 10



        Review of Digital Forensics Images and Extractions Obtained from the Electronic Items Seized

                                              from WARE

        Law enforcement conducted forensic imaging and obtained extractions on Items 001-005. Based

on a review of the forensic images and extractions, the following CSAM items were observed:

        a.       Item 001: USB-C Card Reader w/ 32GB MicroSD Card: This item contained

approximately 327 images and 341 videos of child pornography.           These files had a date range of

approximately November 11, 2019 – May 26, 2020. One of the child pornography files observed on this

device is described below:

                        Title: video_2017-08-13_10-47-51.mp4

                        MD5 Hash: 512a80e9c75326eb61922d9427051baa

                        Creation Date/Time: February 5, 2020 at 08:48:43 UTC

                        File      Path:   Partition    1\Hecking\stuff\3rd_U-03-12-19\videos-154_s20\v\

                        video_2017-08-13_10-47-51.mp4

                        Description: This video is approximately fifty-four (54) seconds in length and

                        depicts an unknown male penetrating an infant/toddler’s vagina with his visibly

                        erect penis. This video is predominantly filmed with a close-up focus of the child’s

                        pubic area.



        b.       Item 002: Black Western Digital HDD w/ cords – This item contained approximately 13

child pornography videos and four child pornography images. These files had a creation date range of

approximately November 29, 2009 – October 31, 2010. One of the child pornography files observed on

this device is described below:
              Case 1:21-mj-00407-RMM Document 7 Filed 05/04/21 Page 4 of 10



                           Title: (Pthc) 6Yo XXXX– Bedtime Rap Until Cum XXXX pedo XXXXX 1yo

                           2yo 3yo 4yo 5yo 6yo 7yo 8yo 9yo 10yo XXXXXXX fdsa hussyfan Russian

                           korea.mpg1

                            MD5                    Hash:                   6e0358c38689d1b6fa0349fd02c935ac

                           Creation Date/Time: October 31, 2010 at 19:28:16 UTC

                           File Path: Partition 1\Elements\manga download\Manga\H\Video\I\Saved\(Pthc)

                           6Yo XXXX– Bedtime Rap Until Cum XXXX pedo XXXXX 1yo 2yo 3yo 4yo

                           5yo 6yo 7yo 8yo 9yo 10yo XXXXXXX fdsa hussyfan Russian korea.mpg

                           Description: This video is approximately one minute and five seconds (1:05) in

                           length and depicts an infant or toddler lying in a bed. A male subject is observed

                           raping the child by performing oral sex on her. Later in the video, a male subject

                           is observed digitally penetrating the child’s vagina before inserting his penis in the

                           child’s vagina and ejaculating on her.



         c.       Item 004: Asus Laptop, Model: 8265BGW – This item contained approximately seventy-

one child pornography videos. These files had a date range of approximately March 25, 2020 – December

10, 2020. Below is a summary of some of the videos observed:

                           Title: Videos – good.weXX

                           MD5 Hash: 2d4459d7cca37954cb2c88074d590791

                           Creation Date/Time: November 23, 2020 at 23:55:10 UTC

                           File Path: Users\exula\Downloads\Move\Videos – good.weXX

                           Description: This video is approximately 59 seconds in length and depicts a pre-

                           pubescent minor female wearing a multi-colored shirt lying on a bed with blue

                           sheets. The minor female is observed masturbating a nude, erect penis.



1 The titles of the files are redacted so as not to further disseminate child pornography.
Case 1:21-mj-00407-RMM Document 7 Filed 05/04/21 Page 5 of 10



          Title: Videos – 5blowjob.weXX

          MD5 Hash: b88fef478b504445901e7c513e8edff6

          Creation Date/Time: 11/24/2020 00:02:44 UTC

          File Path: Users\exula\Downloads\Move\Videos – 5blowjob.weXX

          Description: This video is approximately 1 minute in length and depicts a pre-

          pubescent minor female wearing only a pair of light-colored, purple underwear

          (Minor 1) and a second minor subject wearing a pink long-sleeved shirt (Minor

          2). A male subject wearing only a blue shirt is observed with a visibly erect

          penis sitting next to Minor 1. Minor 1 is observed looking in the direction of the

          male subject while holding his penis. Shortly thereafter, the adult male has

          Minor 1 perform oral sex on him. Later in the video, the male subject removes

          his shirt before changing positions, now kneeling in front of Minor 1 as he places

          his left hand on top of Minor 1’s head and guides her mouth to his erect penis.


          Title: Videos – XXXXX Girl Anal Fuck.webm

          MD5 Hash: 583ca422613517704ff80cb04ba74d64

          Creation Date/Time: 11/24/2020 00:08:09 UTC

          File Path: Users\exula\Downloads\Move\Videos\Videos – XXXXX Girl Anal

          Fuck.webm

          Description: This video is approximately 7 minutes and 05 seconds in length and

          depicts a fully nude pre-pubescent minor female lying on her back with her legs

          spread open, exposing her vagina. A nude, adult male subject with a visibly erect

          penis is observed in front of the minor female, penetrating the minor female with

          his erect penis. Later in the video, the adult male subject is observed rubbing his

          penis on the outside of the child’s vagina. The video later cuts to the child on the

          floor in a kneeling/leaning back position, supporting herself with her hands. The
         Case 1:21-mj-00407-RMM Document 7 Filed 05/04/21 Page 6 of 10



                       adult male is observed standing in front of the child, masturbating his erect penis

                       before ejaculating on the child.


           Possible CSAM Files, to Include Child Pornography, Downloaded to WARE’s Laptop at

                                       WARE’s D.C. Residence



       Some of the child pornography files recovered from WARE’s laptop were downloaded on

November 23 and November 24, 2020. Law enforcement obtained subpoenas for WARE’s email account,

which he identified as belonging to him during his interview with agents, prior to the search warrant

execution. WARE’s email address was accessed multiple times from IP addresses assigned to WARE’s

D.C. residence, including during the November 23-24 time frame.

       On April 30, 2021, agents arrested WARE at his residence.



                                            ARGUMENT

       The Bail Reform Act permits a judicial officer to hold an individual without bond pending

trial if the officer finds clear and convincing evidence that “no condition or combination of

conditions will reasonably assure the appearance of the person as required and the safety of any

other person and the community.” 18 U.S.C. § 3142(e). Pursuant to 18 U.S.C. § 3142(f)(1)(A), the

judicial officer shall hold a hearing on the question of detention upon the motion of the government

in a case that involves a crime of violence.

       The crimes of Receipt of Child Pornography, in violation of Title 18 United States Code

Section 2252(a)(2), is a crime of violence involving a minor victim, which under 18 U.S.C. §

3142(e)(2) & (3)(E) creates a rebuttable presumption that the defendant constitutes a danger to the

community, and that no pretrial release condition or combination of conditions may be imposed to

assure the safety of any other person and the community. This presumption “operate[s] at a
         Case 1:21-mj-00407-RMM Document 7 Filed 05/04/21 Page 7 of 10




minimum to impose a burden of production on the defendant to offer some credible evidence

contrary to the statutory presumption.” United States v. Alatishe, 768 F.2d 364, 371 (D.C. Cir.

1985); United States v. Portes, 786 F.2d 758, 764 (7th Cir. 1985) (observing that the presumptions

in § 3142(e) “are rebutted when the defendant meets a burden of production by coming forward

with some evidence that he will not flee or endanger the community if released”).

         In determining whether the defendant has overcome that presumption, the Court must

consider the following factors: (1) the nature and circumstances of the offense charged; (2) the

weight of the evidence against the defendant; (3) the history and characteristics of the defendant;

and (4) the nature and seriousness of the danger to any person or the community that would be

posed by the defendant’s release. See 18 U.S.C. § 3142(g). Even when the defendant has offered

evidence to rebut the presumption of dangerousness, the presumption remains a factor in the

court’s analysis of the § 3142(g) factors. See United States v. Dominguez, 783 F.2d 702, 707 (7th

Cir. 1983) (“Use of that word [rebutted] in this context is somewhat misleading because the

rebutted presumption is not erased. Instead it remains in the case as an evidentiary finding

militating against release, to be weighed along with other evidence relevant to factors listed in §

3142(g).”). As the Sixth Circuit has observed, “[t]he presumption [of dangerousness] remains as a

factor because it is not simply an evidentiary tool designed for the courts. Instead, the presumption

reflects Congress’s substantive judgment that particular classes of offenders should ordinarily be

detained prior to trial.” United States v. Stone, 608 F.3d 939, 945-46 (6th Cir. 2010) (“To rebut the

presumption, therefore, a defendant should ‘present all the special features of his case’ that take it

outside ‘the congressional paradigm.’”).

                                             ANALYSIS

       For the reasons that follow, the government submits that there is no condition or
          Case 1:21-mj-00407-RMM Document 7 Filed 05/04/21 Page 8 of 10




combination of conditions that will reasonably assure the safety of any other person and the

community and that the defendant should therefore remain detained pending trial.

        A. The Nature and Circumstances of the Offense Charged

        WARE is charged with Receipt of Child Pornography and Possession of Child

Pornography. Receipt of Child Pornography is a violent offense whose severity is illustrated by

the mandatory minimum sentences that attach to them. Receipt of Child Pornography carries a five

year mandatory minimum sentence.

        Moreover, the defendant’s conduct in this matter is particularly egregious. The defendant

did not merely receive child pornography through a messaging application or through email, but

instead went to significant lengths to purchase pornography through methods that would avoid

detection by law enforcement. The defendant used cryptocurrency to purchase child pornography

from a website on a darknet website.2 This conduct demonstrates WARE’s willingness to evade

law enforcement detection in the commission of a criminal offense, which weighs in favor of

detention.

        Law enforcement’s review of WARE’s devices also shows that WARE is a prolific

collector of child pornography. Agents found 331 images of child pornography and 425 videos of

child pornography on WARE’s devices. These videos included videos depicting the rape of infants

and toddlers, and numerous videos depicting abuse of prepubescent children. The large volume of

these materials and the particularly disturbing content of these videos weighs in favor of detention.

        B. The Weight of the Evidence Against the Defendant

        As described above, the evidence against the defendant is overwhelming, including


2 Cryptocurrency allows users to transfer money and make purchases in a more anonymous way than the use of
traditional banking and credit systems. In a cryptocurrency transaction, both the purchaser and seller have unique
public addresses that send and receive cryptocurrency from cryptocurrency wallets that do not contain their personal
information.
           Case 1:21-mj-00407-RMM Document 7 Filed 05/04/21 Page 9 of 10




irrefutable electronic evidence. The extractions conducted on WARE’s devices show that he

downloaded and maintained numerous videos and photographs of child pornography on his

devices.

       C. The History and Characteristics of the Defendant

       The defendant has a very limited criminal history. However, the defendant’s conduct in

this case strongly indicates that his lack of criminal history does not adequately reflect his history

and characteristics. Based on the agents’ review of WARE’s devices, he downloaded and

maintained pornographic materials depicting the abuse of children over an extended period of time.

Moreover, WARE had hundreds of video and picture files on his devices depicting this conduct.

Therefore, this factor should weigh in favor of detention.

       D. The Nature and Seriousness of the Danger to Any Person or the Community

       The evidence here establishes that the defendant represents a danger to the community.

The large volume of materials WARE downloaded in conjunction with the content of those

materials, including the rape of infants and toddlers, caused continuing harm to the children in the

images he sought out and downloaded.

       Moreover, given the electronic-based component of WARE’s conduct, there is no reason

to believe that home confinement would substantially mitigate the danger posed by the Defendant

to the community. This factor weighs strongly in favor of detention.
        Case 1:21-mj-00407-RMM Document 7 Filed 05/04/21 Page 10 of 10




                                         CONCLUSION

       For all of the reasons set forth above, and any other reasons set forth at any hearing on this

issue, a consideration of the evidence in this case and the applicable statutory factors compels the

conclusion that the defendant should be detained pending trial.

       WHEREFORE, the government respectfully requests that the court grant its motion for

detention of the defendant.

                                              Respectfully submitted,

                                              CHANNING D. PHILLIPS
                                              UNITED STATES ATTORNEY


                                      By:     ______/s/_________________
                                              JANANI IYENGAR
                                              Assistant United States Attorney
                                              NY State Bar No. 5225990
                                              U.S. Attorney’s Office
                                              555 4th Street, N.W.,
                                              Washington, D.C. 20530
                                              202-252-7760
                                              Janani.iyengar@usdoj.gov
